Citation Nr: 1309290	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  05-25 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.  He served in the Republic of Vietnam from June 1969 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, except as otherwise stated herein.  

The Veteran and his wife provided testimony at a hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

This case was previously before the Board in December 2008, at which time it was remanded for additional development.  In pertinent part, additional records were to be obtained to include from the Social Security Administration (SSA).  An August 2010 Board decision denied service connection for hearing loss and for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II; but granted service connection for tinnitus.  At that time the claim for service connection for hypertension was again remanded.  

Subsequently, an October 2010 RO decision effectuated the grant of service connection for tinnitus and assigned an initial 10 percent disability rating, all effective February 25, 2005.  The Veteran has not expressed disagreement with either the initial rating assigned or the effective date and, so, those matters are not before the Board. 

A September 2012 rating decision addressed the ratings assigned for the Veteran's service-connected disabilities which are: (1) prostate cancer (with uncontrolled urination), assigned a 100 percent schedular rating; (2) radiation proctitis (claimed as bowel bleeding) due to radiation therapy for prostate cancer, rated 30 percent disabling; (4) diabetes mellitus, type II, rated 20 percent disabling; and (4) tinnitus, rated 10 percent disabling.  The Veteran is also entitled to special monthly compensation on account of loss of use of a creative organ.  The Veteran has not expressed disagreement with any portion of this rating decision and, so, those matters are not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the claimants in the development of their claims. This duty includes assisting the claimants in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Background

The January 1969 examination for enlistment revealed the Veteran's blood pressure was 118/80.  When he complained of dizziness in June 1969 his blood pressure was 112/58.  When he had gastrointestinal complaints in February 1970 his blood pressure was 102/45 and 102//78.  That same day his blood pressure was 140/80.   A few weeks later, it was 125/78.  In March 1971, when he complained of chest pain, it was 102/80.  His blood pressure on examination for service separation was 120/60, and in an adjunct medical history questionnaire he reported not knowing if he had or had had high or low blood pressure. 

On VA examination in January 1972 the Veteran's blood pressure was 110/62.

A January 1996 statement by Dr. M. shows that the Veteran had no history of hypertension or diabetes.  

Private clinical records from Dr. B. of treatment of the Veteran in the 1990s up to 2002 make no reference to the Veteran's having hypertension.  

On VA examination in October 2004 the Veteran's claim file was reviewed.  The examiner observed that the Veteran was claiming hypertension as secondary to the service-connected diabetes mellitus type II.  The Veteran had been found to have an elevated nonfasting serum glucose level in March 2004.  After a subsequent fasting glucose in June 2004, he was started on Metformin for control of diabetes and he was given instructions on a diabetic diet.  He denied a history of ketoacidosis or hypoglycemia, and had not been hospitalized for diabetes.  He reported that he tried to adhere to a diabetic diet.  He had never been prescribed insulin.  An eye examination in August 2004 found no evidence of diabetic retinopathy.  Also in June 2004 he had been placed on "fosinopril" which was an "ACE" inhibitor often used for a renal protective effect in diabetic patients.  A review of his claim file and "CPRS" medical records reflected that he did not carry a diagnosis of hypotension.  Further, on review of blood pressure values prior to the initiation of Fosinopril, there was no documented "hypertension" and blood pressure values were less than 140/90 in both March and June 2004.  The examiner noted, once again, that it appeared that Fosinopril, an ACE inhibitor, was added to the Veteran's medication regimen for renal protective effects, given the new onset of diabetes mellitus, type II, in June 2004.  The Veteran did note neurological symptom, to include peripheral neuropathy, numbness, burning, and tingling of both hands and feet since 1994.  He noted a history of left lower extremity pain with numbness and burning.  However, the left lower extremity symptoms were radiculopathy, with a known history of a herniated lumbar disc since 1989.  Also, he had a history of hepatitis C since 1994 associated with multiple arthralgias, skin conditions, and fatigue.  It was well described in medical literature that hepatitis C could contribute to the formation of peripheral neuropathy.  

The examiner further noted that the Veteran related a history of hypertension but "CPRS" medical records did not confirm this diagnosis.  Rather, his primary care physician had prescribed Fosinopril in the context of "new onset diabetes mellitus."  It was common practice for primary care physicians to use ACE inhibitors as a renal protective medication in diabetic patient.  The examiner stated that on review of blood pressure values documented prior to the initiation of Fosinopril, the Veteran had no objective evidence of hypertension.  Also, he had no evidence of microalbuminuria and, so, there was no evidence of diabetes contributing to hypertension "and/or" nephropathy.  After a physical examination, the assessment was that the Veteran had no evidence of diabetic retinopathy, diabetic nephropathy, coronary artery disease or other arteriosclerotic disease to date.  

The examiner stated that there was no documentation of hypertension in the medical record and the Veteran was placed on Fosinopril in June 2004, in combination with Metformim, for new onset diabetes mellitus.  Blood pressure values available on review of the claim file and CPRS computer system did not reflect values consistent with hypertension prior to the initiation of Fosinopril.  On the current examination the Veteran did not have hypertension.  While obviously Fosinopril did have blood pressure lowering effects, in addition to renal protective affects in those with diabetes, blood pressure readings on the current examination were difficult to interpret in the setting of an anti-hypertensive agent use.  A review of blood pressure values documented prior to initiation of Fosinopril was not consistent with a diagnosis of hypertension.  

The examiner essentially found that the evidence of record and the findings on examination did not support a diagnosis of hypertension.  

At the May 2008 travel Board hearing the Veteran testified that he had been given a diagnosis of hypertension during his active service.  Also, during his active duty he was given medication for hypertension.  Page 3 of the transcript of that hearing (T3).  He then testified that in some situations during service he had had high blood pressure problems but had not been diagnosed with hypertension.  He was now being treated and took medication for hypertension.  T4.  The medication he was taking was for treatment of hypertension, rather than other purposes.  T5.  It was not for renal protection.  He had been informed by his primary care physician and by a private physician whose records were on file that he had hypertension secondary to his diabetes.  T6.  

On VA general medical examination in August 2011 it was reported that the Veteran was taking continuous medication for control of hypertension.  

In August 2011 a VA medical opinion was requested.  It was noted that the Veteran had diabetes which required a restricted diet, oral hypoglycemic agents, and insulin.  It was reported that he did not have diabetic nephropathy.  He did not have hypertension in the presence of diabetic renal disease.  It was not at least as likely as not that his diabetes had permanently aggravated hypertension or renal disease.  It was reported that the Veteran related being diagnosed with both diabetes and hypertension in 2004.  He indicated that his diabetes seemed to have gotten worse since he had developed prostate cancer and, as a result, he was now taking oral medication and insulin.  He had developed erectile dysfunction after cancer treatment in 20009.  It was concluded that the date of onset of the Veteran's hypertension was not known but there was no evidence of diabetic renal disease.  No specialty examination was indicated.  

Subsequently, upon review of the Veteran's medical records, in January 2010 it was reported that the Veteran's diagnosis of hypertension was speculative.  It was noted that the Veteran dated the onset of hypertension to 2003 or 2004.  A review of blood pressure readings in private clinical records from 1995 to 2002 revealed normal readings.  A review of his VA primary care medical records found that in June 2004 that the Veteran had had the new onset of diabetes mellitus.  He was prescribed Fosinopril.  His blood pressure at that time was 134/77 and no official diagnosis of hypertension was made.  In February 2005 a diagnosis of hypertension was made and it was entered onto a progress note problem list.  From that point forward, progress notes and problem list noted the diagnosis of hypertension.  But there was no 3 to 5 day blood pressure check and there was no record of high blood pressure readings by home blood pressure checks.  His blood pressure was 115/74.  It was not until February 2006 that hypertension was placed on the official problem list in "CPRS" and it was unknown why hypertension was entered onto the official problem list at that time.  His blood pressure at that time was 127/73.  In November 2006, there was an assessment that the Veteran had hypertension and his current therapy was to be continued.  However, his medication was changed from Lisinopril 5 mgs. daily to "HCTA 12.5/Lisinopril 10 mgs. Tab daily" for unknown reasons.  His blood pressure at that time was 138/86.  

It was commented that on careful review of vital signs package in CPRS that the vast majority of the Veteran's blood pressure readings over 140/90 from 2004 were on dates of procedures, emergency room visits, or when he had acute pain.  On occasion his blood pressure was high on initial readings at medical visits but lower and normal when re-checked.  

It was observed that there was no treatment of the Veteran for hypertension during service and no high blood pressure readings were found in his STRs.  It was stated that a firm diagnosis of hypertension was speculative.  It was commented that this was "a very difficult claim and case."  The Veteran currently carried a diagnosis of hypertension on his VA primary care problem list but there were no progress notes discussing the diagnosis, i.e., on what objective basis the diagnosis was based or how the diagnosis was made.  Complicating the picture was that there was some controversy among experts as to what blood pressure readings constituted hypertension in someone with diabetes.  In quoting pertinent medical information, it was reported that in those with diabetes the goal was to have blood pressure less than 140/90 and there was a weaker recommendation to lower the systolic pressure below 130 to 135 if it could be done without producing significant side effects.  It was noted that the level of blood pressure elevation at which physicians decided to start treating patients with medication varied widely, depending upon preference and comfort level of the treating physician, and even the region of the country.  

Some physicians began all new diabetics on an ACE inhibitor at the diagnosis of diabetes to attempt to prevent diabetic nephropathy, regardless of blood pressure readings (unless the blood pressure was very low).  Some waited until the blood pressure was greater than 140/90, and some physicians started medication for hypertension when the blood pressure was greater than 130/80.

In June 2004, the Veteran had been diagnosed with diabetes and started on Fosinopril, an ACE inhibitor and anti-hypertensive agent.  His blood pressure then was 134/77.  It was unknown from the record if the treating physician felt that 134/77 was hypertensive for this diabetic Veteran, or if the physician started the medication as a preventative measure.  In February 2005, hypertension was first found in a progress note, when the blood pressure was 115/74, but the reason for this was unknown from a review of the record.  In February 2006, hypertension was entered onto the official problem list in CPRS, at which time the Veteran's blood pressure was 127/73.  It might be that it was noted that the Veteran was on an ACE inhibitor, bur previous records were not reviewed at that time and the assumption was made that the medication was for hypertension.  Noting that hypertension was not on the problem list, it was entered on the problem list at that time.  This was speculative as reasons were not recorded.  In November 2006 the medication dose was increased but, again, the reason was not known and at that time blood pressure was 138/86. 

The examiner noted that the Veteran was hypertensive today, with the readings today being higher than any recorded readings in his medical record.  It was unknown if this reflected a diagnosis of hypertension, possibly unmasked by no medications having been taken this morning; however, the Veteran reported having taken his medication on the morning of this examination; or possibly the stress of a compensation examination.  The examiner was hesitant to make a diagnosis of hypertension on the basis of the readings of the current examination because individuals frequently had higher blood pressure readings at the time of such examinations.  

The Veteran stated that his hypertension and diabetes were diagnosed at the same time, which led the examiner to speculate that the primary care physician had felt that 134/77 was hypertensive in June 2004 and communicated this to the Veteran but did not record it in the progress note.  

The examiner further stated that regardless, she did not find clear objective evidence that the Veteran had the onset of diabetes, subsequently followed by the onset of hypertension due to diabetes.  Diabetic medications that could be associated with fluid retention and hypertension were not started until after hypertension was placed on the problem list.  Blood pressure readings in CPRS vital signs package remained normal, except for visits for acute pain or procedures, indicating that there was no objective evidence of aggravation of blood pressure readings by diabetes.  

The Board's review of CAPRI records contained in Virtual VA reveals that in October 2010 it was reported that the Veteran had "Chronic Kidney Disease - Stage II."  In August 2011 it was reported that he had "Chronic Kidney Disease - Stage III."  Chronic kidney disease - Stage III was again noted in February 2012.  

From the foregoing, it appears that a significant matter in this case is whether the Veteran now has kidney disease, i.e., renal impairment.  If so, it appears that it may very well be due to his service-connected diabetes mellitus, type II.  In turn, this may very well be a significant, if not dispositive, factual matter in determining whether the Veteran now actually has hypertension due to his service-connected diabetes.  In other words, the evidence suggests that diabetes can cause renal (kidney) impairment which, in turn, can cause hypertension.  

In light of the CAPRI records in Virtual VA indicating that the Veteran now has chronic kidney disease, further development of the evidence is needed in order to determine whether there is a medical nexus between the Veteran's service-connected diabetes mellitus, kidney disease and any hypertension found.  As such, the Veteran should be scheduled for a VA examination to include obtaining an opinion to address this medical question.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with regard to his claim of service connection for hypertension.  

The claim files, including a copy of this REMAND, must be provided to the examiner, the examiner must review the claim files in conjunction with the examination, and the examiner must annotate his or her report as to whether the claim files were reviewed. 

In providing the opinions requested, the examiner must provide an explanation (rationale) for any and all conclusions reached.  The examiner must address the following: 

(a) Specify whether it is at least as likely as not (at least a 50-50 probability) that the Veteran now has hypertension.   

(b) If the examiner determines that the Veteran has hypertension, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension had its onset during active service or with the first year after the Veteran's discharge from active service in November 1971.  

(c) If the examiner determines that the Veteran has hypertension, provide opinions as to (1) whether it is at least as likely as not (a 50 percent or greater probability) that his service-connected diabetes mellitus, type II, caused any hypertension; and (2) whether it is at least as likely as not (a 50 percent or greater probability) that his service-connected diabetes mellitus, type II, aggravates hypertension, meaning increases the disability beyond the natural progress.  If aggravation is found, the examiner should identify that aspect of the disability which is due to aggravation and give a detail rational for such conclusion.

In reaching any opinion, the examiner is requested to address (1) the clinical significance, if any, of the Veteran's having been prescribed Fosinopril and whether it was for renal protection or control of blood pressure, and (2) the clinical notations in the CAPRI records contained in Virtual VA which indicate that the Veteran now has chronic kidney disease.  Specifically, the examiner should address whether it is at least as likely as not (at least a 50-50 probability) the Veteran currently has kidney disease due to the service connected diabetes mellitus and if so, did such kidney disease cause hypertension.  If it is determined that kidney disease caused by diabetes mellitus did not cause hypertension, the examiner should address whether it is at least as likely as not (at least a 50-50 probability) that it aggravates hypertension, increases the severity of the disorder beyond the natural progress.  If so, the examiner should identify that aspect of the disability which is due to such aggravation and provide a rationale for such conclusion.

2.  After ensuring that the above development is completed and that the examination report is adequate, readjudicate the issue on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

